Gate To Wire Solutions, Inc. 3565 King Road, Suite King City, OntarioL7B 1M3 VIA EDGAR CORRESPONDANCE FILING February 2, 2009 U.S. Securities and Exchange Commission Division of Corporation Finance 450 Fifth. Street, N.W. Washington, DC 20549-0308 RE: Form 10-KSB for the Fiscal year ended February 29, 2008 File No. 0-28506 Ladies and Gentleman: We have reviewed your comment letter dated January 13, 2009 in reference to the Gate To Wire Solutions, Inc. (the “Company”) annual filing of Form 10-KSB for the fiscal year ended February29, 2008.Further to our conversation with Gopal Dharia, Staff Accountant, we expect to file this information by February 6, 2009. The Company hereby acknowledges that: (a) The Company is responsible for the adequacy and accuracy of the disclosure in the filings; (b) Staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with the respect to the filings; and (c) The company may not assert staff comments as a defense in any proceedings initiated by the commission or any person under the federal securities laws of the United States. Please do not hesitate to contact the undersigned if you have any questions or comments in regard to this letter or the responses contained herein.Thank you very much. Sincerely yours, /s/ Gary Hokkanen Gary Hokkanen Chief Financial Officer
